  Case 20-07466       Doc 10        Filed 03/16/20 Entered 03/16/20 16:54:47             Desc Main
                                      Document     Page 1 of 6



                     TH E UN ITE D S TA TE S B A N KRUP TC Y C O URT
                     FO R TH E N O RTH E RN D IS TRIC T O F IL L IN O IS
                                   E A S TE RN D IV IS IO N

In re:                                         )         C hapter11
                                               )         C ase N o.20-07 466
W E L L H E A L E D P E T,IN C .,              )         H onorable A .B enjamin Gold gar
                                               )         M otion D ate:M arch 30,2020
               D ebtor.                        )         M otion Time:9:30 a.m.

                                      N O TIC E O F M O TIO N

TO : See A ttached Service L ist

        P L E A SE TA KE N O TIC E TH A T on M arch 30 ,20 20 ,at the hou r of 9:30 a.m.,a
M O TIO N TO E M P L O Y C O UN S E L FO R D E B TO R shallbe heard by the H onorable A .
B enjamin Gold garof the United States B ankru ptcy C ou rtforthe N orthern D istrictof Illinois,
E astern D ivision,in Room 642 at219 Sou th D earborn,C hicago,Illinois. A copy of same is
attached hereto and thereby served u pon you .Y ou may appearif you so see fit.

                                                       GO L A N C H RISTIE TA GL IA L L P

                                        A ffid avitof S ervice

         I,RobertR.B enjamin,an attorney,certify thatthe above captioned N otice of M otion and
M otion to E mploy C ou nselfor D ebtor were served u pon the parties who receive notice via
C M /E C F filing,electronic mailand those who receive notice viacertified firstclass mailwith
postage prepaid from 7 0 W .M ad ison,C hicago,IL 60 60 2 on M arch16,20 20 .


                                                                 /s/Robert R. Benjamin
                                                                 RobertR.B enjamin

GO L A N C H RISTIE TA GL IA L L P
A ttorneys forthe D ebtor
7 0 W .M ad ison,Ste.1500
C hicago,IL 60 60 2
P :312-263-230 0
F:312-263-0 939
  Case 20-07466       Doc 10      Filed 03/16/20 Entered 03/16/20 16:54:47                Desc Main
                                    Document     Page 2 of 6



                                         S E RV IC E L IS T

P atrickS.L ayng                                        W ellH ealed P et,Inc.
United States Tru stee                                  290 4 W .IL Rou te 120
219 S.D earborn,#8 7 3                                  M cH enry,IL 60 0 51
C hicago,IL 60 60 4                                     V iaRegu larM ail
V iaC M /E C F

InternalRevenu e Service                                Illinois D epartmentof Revenu e
M ailStop50 14C H I                                     B ankru ptcy Section
230 S.D earborn Street,Room 260 0                       P O B ox 64338
C hicago,Illinois 60 60 4                               C hicago,IL 60 664
V iaRegu larM ail                                       V iaRegu larM ail

Illinois A ttorney General                              A ssociate A reaC ou nsel
10 0 W .Rand olphSt.,13thFloor                          20 0 W .A d am Street,Su ite 230 0
C hicago,IL 60 60 1                                     C hicago,IL 60 60 6
V iaRegu larM ail                                       V iaRegu larM ail

B yline B ank                                           GreatA mericaFinancialServices
c/o Syed M eerza,A ssistantV ice P resid ent,SB A       625 FirstStreetSE
P ortfolio M anager                                     C ed arRapid s,IA 5240 1
18 0 N .L aSalle St.,Su ite 40 0                        pu pton@ accou ntservicing.com
C hicago,IL 60 60 1                                     V iaE lectronic M ail
smeerza@ bylinebank.com
V iaE lectronic M ail

L ive O akB ankingC ompany                              A irgas USA ,L L C
c/o C hu hak& Tecson,P .C .                             P O B ox 7 34445
A ttention:M ichaelW .D ebre                            C hicago,IL 60 67 3
30 S.W ackerD rive,Su ite 260 0                         smbteam@ airgas.com
C hicago,IL 60 60 6                                     V iaE lectronic M ail
md ebre@ chu hak.com
V iaE lectronic M ail

A ntechD iagnostics                                     C arlson Investments,L L C
P O B ox 10 1122                                        17 511 Green Road
P asad ena,C A 9118 9                                   H arvard ,IL 60 0 33
tiffany.gard ner@ antechmail.com                        d rcarlsonholisticvet@ gmail.com
V iaE lectronic M ail                                   V iaE lectronic M ail




                                                    2
  Case 20-07466       Doc 10      Filed 03/16/20 Entered 03/16/20 16:54:47        Desc Main
                                    Document     Page 3 of 6



C arolA nd ersen                                  D avis,P ickren,Seyd el& Sneed
c/o RobertE .Swain                                230 0 M arqu is Two Tower
30 30 SaltC reekL ane,Ste.20 2                    28 5 P eachtree C enterA venu e,N .E .
A rlington H eights,IL 60 0 0 5                   A tlanta,GA 30 30 3
rswain@ hlerk.com                                 info@ d psslegal.com
V iaE lectronic M ail                             V iaE lectronic M ail

ForaFinancialB u siness L oans,L L C              Groot,Inc.
519 8 th A venu e,11 th Floor                     P O B ox 535233
N ew Y ork,N Y 10 0 18                            P ittsbu rgh,P A 15253
V iaRegu larM ail                                 info@ groot.com
                                                  V iaE lectronic M ail

Kabbage                                           P itney B owes
925B P eachtree StreetN E                         c/o A llen M ax well& Silver
Su ite 168 8                                      P O B ox 540
A tlanta,GA 30 30 9                               FairL awn,N J0 7 410
accou ntmanagement@ kabbage.com                   V iaRegu larM ail
V iaE lectronic M ail

Stearns B ankN .A .                               Stericycle,Inc.
P O B ox 7 50                                     c/o A .R.M .Solu tions,Inc.
A lbany,M N 5630 7                                P .O .B ox 2929
V iaRegu larM ail                                 C amarillo,C A 930 11
                                                  contact@ armsolu tions.com
                                                  V iaE lectronic M ail

Z oetis US L L C
P .O B ox 4190 22
B oston,M A 0 2241
u s-collections@ zoetis.com
V iaE lectronic M ail




                                              3
   Case 20-07466        Doc 10       Filed 03/16/20 Entered 03/16/20 16:54:47            Desc Main
                                       Document     Page 4 of 6



                       TH E UN ITE D S TA TE S B A N KRUP TC Y C O URT
                       FO R TH E N O RTH E RN D IS TRIC T O F IL L IN O IS
                                     E A S TE RN D IV IS IO N

 In re:                                         )         C hapter11
                                                )         C ase N o.20-07 466
 W E L L H E A L E D P E T,IN C .,              )         H onorable A .B enjamin Gold gar
                                                )         M otion D ate:M arch 30,2020
                 D ebtor.                       )         M otion Time:9:30 a.m.

                    M O TIO N TO E M P L O Y C O UN S E L FO R TH E D E B TO R

          D ebtor,W E L L H E A L E D P E T,IN C .(“D ebtor”
                                                           ),moves this C ou rtforentry of an ord er

 approving the retention of RobertR.B enjamin,B everly A .B erneman and C aren A .L ed ererof

 GO L A N C H RISTIE TA GL IA L L P as cou nselforthe D ebtorand respectfu lly represents to the

 C ou rtas follows:

       1.        O n M arch 16,20 20 ,D ebtorfiled avolu ntary case u nd erC hapter11,Su bchapter

V of Title 11 of the United States C od e ("B ankru ptcy C od e" ).

       2.        D ebtoris in the bu siness of veterinary med icine,petstore,and pharmacy.

       3.        The D ebtorcontinu es to operate its bu siness and manage its property as d ebtor-in-

possession pu rsu antto sections § § 110 7 (a)and 110 9 of the B ankru ptcy C od e.

       4.        N o case tru stee has been appointed to d ate.

        5.       This C ou rthas ju risd iction overthis A pplication pu rsu antto 28 U.S.C .§ § 157 and

1334.V enu e is properpu rsu antto 28 U.S.C .§ § 140 8 and 140 9.This matteris acore proceed ing

pu rsu antto 28 U.S.C .§ 157 (b).

       6.        P u rsu ant to Section 327 (a) of the B ankru ptcy C od e,the D ebtor,with C ou rt

approval, may employ attorneys, accou ntants,appraisers, au ctioneers or other professional

persons,allof whom mu stbe d isinterested .

       7.        The D ebtord esires to retain the services of an attorney and requ estthis C ou rtto

approve the retention of RobertR.B enjamin,B everly A .B erneman and C aren A .L ed erer of


                                                    4
   Case 20-07466        Doc 10     Filed 03/16/20 Entered 03/16/20 16:54:47              Desc Main
                                     Document     Page 5 of 6



Golan C hristie TagliaL L P to actas cou nselforthe D ebtor.P riorto the filingof the case,D ebtor

entered into awritten agreementretainingthe firm,acopy of whichis attached hereto as E x hibit

1.

       8.       The aforementioned attorneys and the law firm of Golan C hristie TagliaL L P are

notowed any money by the estate nord oes ithave any interestad verse to the interests of this

estate orany class of cred itors orequ ity secu rity hold ers and is consid ered ad isinterested person

u nd erthe B ankru ptcy C od e and accord ingly qu alified to serve as cou nselpu rsu antto Section 327

of the B ankru ptcy C od e.

       9.       The professionalservices to be rend ered by the above named law firm can

generally be d escribed as follows:

        (a)    To rend erlegalad vice withrespectto the powers and d u ties of the D ebtor;
        (b)    To prepare all necessary plead ings,ord ers and reports with respect to this
 proceed ingand to rend erallotherlegalservices as may be necessary propertherein;and
        (c)    To d o the necessary legalworkregard ingapprovalof the d isclosu re statementand
 plan.

       10 .     Section 327 (a)of the B ankru ptcy C od e provid es that,su bjectto C ou rtapproval,

the compensation of any professionalperson may be on any reasonable terms and cond itions

inclu d ingon aretainer,hou rly basis orcontingentfee arrangement.The D ebtorbelieves thatthe

above d escribed cou nselshou ld be paid theirnormalhou rly rate.

       11.      The attorneys of the law firm of Golan C hristie Taglia L L P are ex perienced

bankru ptcy cou nseland throu gh theirretention the D ebtorwillbe able to proceed ex ped itiou sly

and effectively in this C ou rtto the benefitof allparties in interest.M embers of the firm of Golan

C hristie TagliaL L P have represented an average of six C hapter11 d ebtors peryearoverthe last

forty (40 ) years. The firm’s members have brou ghtapprox imately 7 5% of those d ebtors to a




                                                   5
  Case 20-07466       Doc 10     Filed 03/16/20 Entered 03/16/20 16:54:47            Desc Main
                                   Document     Page 6 of 6



confirmed plan. In su pportof this motion,D ebtor attaches hereto the affid avits of RobertR.

B enjamin,B everly A .B erneman and C aren A .L ed erer.

       W H E RE FO RE ,D ebtor,W E L L H E A L E D P E T,IN C .,prays this H onorable C ou rtenteran

ord er(i)au thorizingas of M arch16,20 20 to employ RobertR.B enjamin,B everly A .B erneman

and C aren A .L ed ererof the law firm Golan C hristie TagliaL L P forthe D ebtorin the instant

proceed ings;(ii)find ingthatthe above-d escribed cou nselare qu alified to serve as cou nselforthe

D ebtor-in-P ossession pu rsu antto Section 327 of the B ankru ptcy C od e and thatsaid cou nselare

d isinterested within the d efinition of thatterm u nd erSection 10 1(14)of said B ankru ptcy C od e;

and (iii)forsu chotherand fu rtherrelief as this C ou rtd eems ju stand proper.

D ated :M arch16,20 20                               Respectfu lly su bmitted ,

                                                     W E L L H E A L E D P E T,IN C .,D ebtor,

                                                     /s/Robert R. Benjamin
                                                     O ne of its attorneys

RobertR.B enjamin (A RD C #0 17 0 429)
B everly A .B erneman (A RD C #618 9418 )
C aren A .L ed erer(A RD C #6244631)
GO L A N C H RISTIE TA GL IA L L P
A ttorneys forthe D ebtor
7 0 W .M ad ison,Ste.1500
C hicago,IL 60 60 2
P :312-263-230 0
F:312-263-0 939
rrbenjamin@ gct.law
baberneman@ gct.law
caled erer@ gct.law




                                                 6
